Citation Nr: 0805272	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for basal cell and 
squamous cell carcinoma of the skin, claimed as a residual of 
exposure to ionizing radiation during service.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1951 to August 1955 and from November 1955 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, denied 
service connection for tinnitus and skin cancer.  A June 2005 
rating decision, in part, denied service connection for 
hearing loss.  

In December 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issues involving service connection for hearing loss and 
skin cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record reveals that the veteran has a current 
tinnitus disability which is related to noise exposure during 
active service.  




CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the claim for service 
connection for tinnitus.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The evidence of record establishes that the veteran retired 
in 1972 after serving on active duty in the Air Force for 
over 20 years.  The veteran has submitted photographs, 
statements, and hearing testimony that establishes that he 
was subjected to acoustic trauma in the form of noise 
exposure during active service.  

The RO did not obtain a VA examination with respect to the 
veteran's claims for hearing loss or tinnitus.  However, 
there is adequate private medical evidence of record to 
establish a current diagnosis of tinnitus.  Most recently, a 
February 2006 letter was submitted by the veteran's private 
otologist.  This letter sated that the veteran has a current 
diagnosis of tinnitus which is likely a result of noise 
exposure during active service.  Accordingly, the evidence of 
record supports a grant of service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted.  




REMAND

With respect to the claim for service connection for 
bilateral hearing loss, the RO denied service connection in a 
June  2005 rating decision.  The veteran submitted a written 
statement dated October 2005 which can be construed as a 
timely Notice of Disagreement with respect to the denial of 
service connection for hearing loss.  To date, the RO has not 
issued the veteran a Statement of the Case (SOC) with respect 
to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

The veteran claims entitlement to service connection for 
basal cell and squamous cell carcinoma of the skin.  He 
specifically claims that this is a result of exposure to 
ionizing radiation during active service.  The Board notes 
that a letter dated April 1, 2005 from the Veterans Benefits 
Administration, and a letter dated January 31, 2006 from the 
RO indicate that a DD Form 1141 dated July 11, 1960 is of 
record in the service medical records contained in the claims 
file.  The Board has searched the claims file and does not 
find the referenced document.  

With respect to the veteran's claims of exposure to ionizing 
radiation additional development appears to be warranted 
based upon the evidence of record, including the veteran's 
recent hearing testimony.  Specifically, the veteran's 
primary claim to radiation exposure is that he served at 
Johnston Island in the Pacific in 1964.  He has submitted 
evidence that there was plutonium contamination of the 
Johnston Island launch facilities during an accident in July 
1962.  He further contends that he served at the contaminated 
facility two years later in 1964.  The Board believes that 
additional development should be conducted.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

No VA examination has been conducted with respect to the 
veteran's claim for service connection for skin cancer.  This 
should be done.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran an SOC with 
respect to his claim seeking service 
connection for bilateral hearing loss, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  The 
RO should allow the appellant the 
requisite period of time for a 
response.

2.   Request a complete copy of the 
veteran's service personnel records from 
the appropriate records depository.  All 
records obtained should made part of the 
record.  Document the request and 
document any negative responses should 
the veteran's service personnel records 
be found to be unavailable.  

3.  Contact the appropriate Defense 
Department Office and request radiation 
exposure information related to the 
veteran's service at Johnston Island in 
the Pacific in 1964.  Specifically 
request if a dose estimate is possible 
based upon ionizing radiation 
contamination in July 1962 and subsequent 
service at the facility in 1964.  
Document all requests for information and 
any replies received.  

4.  Based upon the responses received to 
the above requests for information, 
conduct any additional development and 
actions which are indicated pursuant to 
38 C.F.R. § 3.311.

5.  The veteran should be accorded the 
appropriate examination for skin cancer.  
The report of examination should include a 
detailed account of all manifestations of 
the skin cancer found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate the exact diagnosis of the 
veteran's skin cancer.  The examiner is 
also requested to offer an opinion, if 
possible, as to the etiology of the 
veteran's skin cancer.  Specifically, is 
possible to have skin cancer manifest from 
sun exposure on parts of the skin that are 
not normally exposed to sunlight?  Is it 
as least as likely as not that the 
veteran's current skin cancer is related 
to sun exposure during his more than 20 
years of active service or to any other 
aspect of service?  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate 
the appellant's claims. If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


